HENDRY, Judge.
Appellant husband seeks review of a final judgment of dissolution of marriage which (a) awarded a $5,100.00 special equity to the wife in the marital home, (b) ordered its sale, and (c) failed to award an interest in the Key Largo property. The marriage had lasted for about six years.
We find substantial competent evidence to support the award of the special equity to the wife in their marital home and sufficient requests for relief to support the order of sale of the marital home. Furthermore, according to facts of this case, the chancellor did not err in failing to award the husband an interest in the Key Largo home, which was in the wife’s name, under the authority of the rule stated in Spector v. Ahrenholz, Fla. App.1958, 107 So.2d 34, at 36:
“ . . .a person who makes a conveyance of his property to another for the purpose of hindering or defrauding creditors is without standing in equity and may not maintain a suit to regain such property from the grantee. [Citations omitted.]”
Therefore, the judgment appealed is affirmed.
Affirmed.